[Cite as State Farm Ins. Co. v. Ohio Dept. of Transp., 2011-Ohio-1956.]

                                       Court of Claims of Ohio
                                                                                  The Ohio Judicial Center
                                                                          65 South Front Street, Third Floor
                                                                                     Columbus, OH 43215
                                                                           614.387.9800 or 1.800.824.8263
                                                                                      www.cco.state.oh.us




STATE FARM INSURANCE CO.

       Plaintiff

       v.

ODOT

       Defendant

Case No. 2010-11391-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL



        {¶ 1} On October 21, 2010, plaintiff entity filed a complaint in this court.
Plaintiff entity is not represented by an attorney. On October 26, 2010, this court issued
an entry ordering plaintiff entity to obtain counsel to proceed with this claim, to file a
notice of appearance, and an amended complaint with this court or face dismissal of
this case. Plaintiff entity has failed to comply with the court order. Therefore, plaintiff
entity’s case is DISMISSED pursuant to Civ.R. 41. The court shall absorb the court
costs of this case.




                                                            ________________________________
                                                            DANIEL R. BORCHERT
                                                            Deputy Clerk

Entry cc:
Case No. 2010-11391-AD           -2-   ENTRY



State Farm Insurance Co.
a/s/o John Antos (22-B195-615)
P.O. Box 2371
Bloomington, Illinois 61702

DRB/laa
Filed 1/28/111
Sent to S.C. reporter 4/15/11